Per Curiam.
This case was argued on briefs. No motion to dismiss the appeal is made. The appeal must be disposed of on its merits. The action was against the éstate of Mrs. Kiensel. The case shows that the goods were sold, charged and delivered to her husband. A witness, over objection, was permitted to testify that the husband said to the vendor that he was buying the goods for his wife. It was error to admit this testimony. Agency cannot 'be proved by the declaration of the person whose agency is sought to be established. 1 Elliott Evict., § 252.
The judgment of the District Court is set aside in order that there may be a new trial.